PER CURIAM.
Marco Montealegre challenges his convictions for battery on a law enforcement officer, resisting with violence, petit theft, and trespass. We affirm the convictions and sentences without discussion, but remand the matter so that the trial court can correct an error in the judgment as it relates to the trespass conviction. As the State concedes, the judgment erroneously reflects a conviction for burglary rather than the lesser-included offense of trespass. Montealegre is entitled to a judgment that correctly reflects his convictions. See, e.g., Bell v. State, 93 So.3d 513, 514 (Fla. 5th DCA 2012); Lopez-Vasquez v. State, 966 So.2d 996, 997 (Fla. 5th DCA 2007); Davis v. State, 529 So.2d 1251, 1252 (Fla. 5th DCA 1988). Given the ministerial nature of the correction, Montealegre need not be present for this correction. See Wiggins v. State, 992 So.2d 363, 364 (Fla. 5th DCA 2008); Lamm v. State, 871 So.2d 918, 919 (Fla. 5th DCA 2004).
*1239AFFIRMED; REMANDED FOR ENTRY OF CORRECTED JUDGMENT.
ORFINGER, C.J., SAWAYA and COHEN, JJ., concur.